Citation Nr: 1455777	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right wrist injury.

2.  Entitlement to service connection for a left wrist disability, as secondary to multiple sclerosis (MS).

3.  Entitlement to service connection for bilateral shoulder disability, as secondary to MS.

4.  Entitlement to service connection for bilateral arm disability, as secondary to MS.

5.  Entitlement to service connection for bilateral knee disability, as secondary to MS.

6.  Entitlement to service connection for a psychiatric disability, as secondary to MS.

7.  Entitlement to service connection for a disability manifested by right side weakness, as secondary to MS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service recognized as honorable from June 9, 1992, to September 8, 1996.  He also had service from September 9, 1996, to March 15, 2001, which was ultimately determined to be dishonorable.  The character of discharge determination is not an issue on appeal.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2011 the case was remanded for additional development.  

Also on appeal in January 2011 was a claim of service connection for an eye disability.  An interim rating decision granted service connection for eye disability, and such claim is no longer on appeal to the Board.   
The claim of service connection for a psychiatric disability was initially developed and adjudicated as limited to the psychiatric diagnosis of bipolar disorder.  However, as a claim of service connection for a particular psychiatric disability encompasses all psychiatric disability, however diagnosed, the issue has been recharacterized as stated on page one.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A report of a June 2014 VA examination (pertaining to the psychiatric disability claim) was added to the record without Agency of Original Jurisdiction (AOJ) initial consideration, and without a waiver of such consideration.  However, as the decision on such claim below is favorable to the Veteran, he is not prejudiced by the Board considering this evidence in the first instance.

An issue of service connection for bilateral hand disability has been raised by the record (a June 2014 VA medical examination), but not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral wrist (to include whether new and material evidence has been received to reopen a claim of service connection for residuals of a right wrist injury), bilateral shoulder, and bilateral arm disabilities, and for a disability manifested by right side numbness, claimed to be a complication of MS, are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A December 2014 rating decision granted the Veteran service connection for weakness of both lower extremities.

2.  The Veteran's service-connected MS is reasonably shown to have caused his depression and cognitive dysfunction.

CONCLUSIONS OF LAW

1.  The claim seeking service connection for a bilateral knee disability (claimed as knee weakness secondary to MS) is moot; as such benefit was awarded with the grant of service connection for right and left lower extremity weakness as secondary to MS.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.202 (2014).

2.  Secondary service connection for depression and cognitive dysfunction is warranted.  38 C.F.R. §  3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as the benefit sought with regard to the claim of service connection for psychiatric disability is being granted, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  And, as the issue of service connection for bilateral knee disability is found moot, discussion of the impact of the VCAA on that matter likewise is not necessary.

Bilateral knee disability

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

A December 2014 rating decision granted service connection for bilateral lower extremity weakness.  The Board observes that this grant encompasses a grant of service connection for bilateral knee weakness (see June 2002 claim), as the knees are part of the lower extremities, rending the claim of service connection for such disability moot.  Consequently, there is no remaining question of fact or law to be resolved; the appeal in this matter must be dismissed as moot.

Psychiatric disability

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, service connection is warranted for disability due to injury or disease that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran has established service connection for MS with optic atrophy with visual field defect, rated 40 percent from April 13, 2006, and 60 percent from February 3, 2014.  On June 2014 VA multiple sclerosis evaluation, the examiner opined that the Veteran has cognitive impairment (characterized by decreased attention, slowed processing, and some memory loss) and depression attributable to MS and/or its treatment.  The Board finds no reason to question the competence of the examiner or the validity of the opinion offered.

Accordingly, the Board is presented with a record that shows that the Veteran has a diagnosis of depression and cognitive impairment and that his service-connected MS contributed to cause the psychiatric disabilities.  The requirements for establishing secondary service connection are met.  Service connection for depression and cognitive impairment is warranted.


ORDER

The appeal seeking service connection for a bilateral knee disability is dismissed as moot.

Secondary service connection for depression and cognitive impairment is granted.


REMAND

On review of the record, the Board finds that further development of the record is required to ensure compliance with prior Board remand instructions with respect to the claims for bilateral wrist, shoulder, and arm disabilities. 

The January 2011 Board remand instructed the AOJ to obtain a VA medical opinion with respect to whether the Veteran had any orthopedic or neurological disabilities of the shoulders, arms, or wrists that were caused or aggravated by his service-connected MS.  The Veteran was afforded an orthopedic examination in March 2011, which resulted in a negative nexus opinion; the AOJ did not obtain a neurological examination/opinion.  Consequently, remand for such examination/opinion is required.  
The Veteran has not clearly articulated the nature of the claimed disability pertaining to right-sided numbness.  A December 2014 rating decision (issued while the case was before the Board) granted him service connection for a right lower extremity disability, a speech disability, and a swallowing disability.  With this decision, the Board is remanding or referring claims pertaining to the right upper extremity.  The Veteran has not clearly identified what, if any, further disability manifested by right-sided numbness he seeks to have service connected; consequently, proper adjudication of such claim is not possible.  He must be asked to clarify his intentions, and if he does so, the claim should be fully developed and readjudicated.

Finally, the Board notes that a number of treatment records have been added to the record since the last prior adjudication, and that the Veteran has received both private and VA treatment for his disabilities.  Contemporaneous records of treatment are clearly pertinent (and may be critical) evidence in a claim for service connection, and must be obtained on remand (if available); notably, VA records are constructively of record.
 
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to clarify the nature of the disability manifested by right-sided numbness (and not encompassed by the claims granted, remanded, or referred (for bilateral lower extremity weakness, bilateral wrist, bilateral arm, bilateral shoulder, bilateral hand, swallowing, and speech disabilities) he seeks to have service-connected.  If he responds, such claim should be fully developed, to include an examination, if indicated.  If he does not respond to the request for clarification, the claim should be processed under 38 C.F.R. § 3.158(a).

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for any shoulder, arm, or wrist disability (or other right-sided disability, if identified).  He should also be asked to provide the releases necessary for VA to secure any private records of such treatment and evaluations.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development requested above is completed, the AOJ should arrange for a neurological examination of the Veteran to determine whether or not he has shoulder, arm, or wrist disability(ies) secondary to/complications of his MS.  The examiner must review the Veteran's claims file in conjunction with the examination, and any indicated tests or studies should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have any chronic neurological disability of the shoulders, arms, or wrists that was caused or aggravated by (is a symptom or complication of) his service-connected MS?  

(b) If so, please identify (by diagnosis) each such chronic disability.

The examiner must explain the rationale for all opinions.

4.  The AOJ should review all additional evidence and information received, arrange for any further development suggested by such evidence (e.g., a VA examination), and then then review the entire record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


